The motion for rehearing raises the same legal questions that were before the court upon the original hearing.
The motion is also critical of the court in holding the evidence sufficient, advancing the theory that in the absence of a certified copy of the mortgage which was introduced in evidence, no verdict of conviction should stand. This may be conceded, but the certified copy of the mortgage found in the statement of facts must be considered in passing upon the sufficiency of the evidence. As stated in the original opinion, the bill of exceptions complaining of the introduction of the mortgage was not sufficiently specific to present any question for review. The bill is set out in the original opinion, and the mortgage is neither quoted nor described in the bill. However, if addressed to the mortgage which is found in the statement of facts, no reason is perceived for holding that the court was in error in receiving it in evidence. As found in the statement of facts, the mortgage comports with the descriptive averments contained in the indictment. The complaint that it was a certified copy is not tenable for the reason that, as we understand the Statute, the original chattel mortgage shall remain with the clerk of the county in which it is filed, and proof of it is ordinarily made by a certified copy. See Vernon's Complete Statutes of 1920, Art. 5657. Manifestly the bill fails to show that upon the trial circumstances arose which required the production of the original instrument.
The motion for rehearing is overruled.
Overruled. *Page 5